eo

Co Oo HS NK Ot Op

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

The Honorable Timothy W. Dore

Chapter 13
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
In re: No. 17-12065-TWD
Leo C. Brodie and Carmelyn M. Brodie,
Chapter 13
Debtor. NOTICE OF WITHDRAWAL AND
SUBSTITUTION OF COUNSEL

 

PLEASE TAKE NOTICE that Leo C. Brodie and Carmelyn M. Brodie (“Debtors”),
hereby terminates her attorney representation with David A. Kubat of the Law Office of David
A, Kubat, and substitutes in Christina L Henry of Henry & DeGraaff, P.S. as their attorney of
record.

YOU ARE FURTHER NOTICED THAT Henry & DeGraaff, PS, located at 150
Nickerson St, Ste 311, Seattle, WA 98109, tel# 206-330-0595 has been substituted as attorney of
record for the Debtor.

COPIES OF ALL FURTHER PAPERS AND PROCEEDINGS herein, except original
process, shall be served upon the substituted counsel, Christina Henry of Henry & DeGraaff, P.S.
This withdrawal and substitution will be effective as of November 6th 2018.

DATED this 6th day of November 2018.

LAW et, sea

David A. Kubat, WSBA# 14994 i Christina L. leary, WSBA# 73
Withdrawing Attorney Substituting as Attorney of Record

Client Approval for Withdrawal and Substitution:
k , Debtor Carmela M. Brodie, Joint Debtor

NOTICE OF WITHDRAWAL AND SUBSTITUTION OF HENRY & DEGRaAarFF, P.S.
COUNSEL - 1 150 NICKERSON ST, STE 311
SEATTLE, WASHINGTON 98109
telephone (206) 330-0595

    

 
 
 

 

   

 

 

 

Case 17-12065-TWD > Doc 68 Filed 11/14/18 Ent. 11/14/18 10: 13:45 Pg.1of1
